DETAILED ACTION

Claims status
In response to the amendment filed on 06/10/2022, claims 1, 3-28, and 30-32 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          
Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3-28, and 30-32 are found to be allowable. Claims 1, 3-28, and 30-32 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1. A method of wireless communication performed by a user equipment (UE), comprising: 
receiving a physical downlink control channel (PDCCH) communication including scheduling information that schedules a physical downlink shared channel (PDSCH) communication for the UE, wherein the PDSCH communication is scheduled in a same slot as an uplink communication to be used by the UE, such that the UE operates in full-duplex mode in the same slot; 
determining a set of usable downlink beams associated with an uplink beam to be used by the UE for uplink transmission based at least in part on self-interference associated with full duplex communication performed by the UE in the same slot; and 
selecting a downlink beam, for reception of the PDSCH communication and from the set of usable downlink beams, based at least in part on identifying the uplink communication.”
 in combination with other claim limitations as specified in claims 1, 3-28, and 30-32.
With respect to claim 1, Enescu teaches the method of receiving PDCCH and PDSCH for resource allocation via uplink transmission between the UE and gNB. Enescu further provides the process of selecting a beam based on the received threshold measurement as indicated by QCL.
Another prior art “SUN et al.” further teaches the method of determining the overlapped resource and symbol occupied by the shared channel.
However, neither Enescu nor Sun nor in combination explicitly/implicitly teaches “determining a set of usable downlink beams associated with an uplink beam to be used by the UE for uplink transmission based at least in part on self-interference associated with full duplex communication performed by the UE in the same slot.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1, 3-28, and 30-32 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416